Case 1:19-cv-01895-WJM-SKC Document 22 Filed 12/02/19 USDC Colorado Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-01895
   HOWARD COHAN,
                   Plaintiff,
   v.

   RLJ III MH AIRPORT LESSEE, LLC,

                   Defendant.

        NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                    41(a)(1)(A)(i) WITH PREJUDICE

        Plaintiff, through his undersigned counsel, voluntary dismisses this action

  under Fed. R. Civ. P. 41(a)(1)(A)(i) with prejudice.

                                                Respectfully Submitted,

                                                BLACKMORE LAW PLC

                                               /s/ Gloria Y. Saad
                                           By: Gloria Y. Saad
                                               Blackmore Law PLC
                                               Attorney for Plaintiff
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               P: (248) 845-8594
                                               E: gsaad@blackmorelawplc.com
                                               P83131

  Dated: December 2, 2019



                                            1
Case 1:19-cv-01895-WJM-SKC Document 22 Filed 12/02/19 USDC Colorado Page 2 of 2




                           CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I filed and served the foregoing

  NOTICE OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P. 41(a)(1)(A)(i)

  WITH PREJUDICE on all ECF participants via the court’s CM/ECF system.



                                               /s/ Gloria Y. Saad
                                               Gloria Y. Saad




                                           2
